DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 17-20, which were claims previously withdrawn from consideration, without traverse, as drawn to a non-elected invention.

Allowable Subject Matter
Claims 1-16 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a method of making a foamed gypsum slurry having gas bubbles in accordance with present independent claim 1, wherein the method comprises: passing a first slurry that includes water and specified 
The closest prior art is Emami (US 2018/0099908 A to Emami et al., published April 12, 2018, having an effective filing date of October 12, 2016).  This reference has the same assignee as the present application and is available as 35 U.S.C. §102(a)(2) prior art.
Emami discloses a cavity filed with a foamed gypsum-based composition formed from a slurry comprising calcium sulfate hemihydrate, alum, calcium carbonate and/or (b) zeolite and sodium percarbonate, wherein the slurry is made from gypsum (calcium sulfate hemihydrate), water, aluminum sulfate, calcium carbonate and usually a dispersant, wherein the slurry is fed to a slurry mixed with water and other additives (abstract; [0046]; [0239]).  The gypsum-based composition can comprise, inter alia, 50 
However, Emami does not teach or suggest a method in accordance with present claim 1 wherein the slurry is passed via a hose to a Wye connector conduit at a specified rate; wherein the slurry has a residence time in the hose; wherein an alum solution is passed via a second hose to the Wye connector conduit at a specified rate to subsequently create a mixed stream discharged from the conduit; mixing the combined stream in a static mixer for a specified time to activate it and add it to a cavity between two wall boards via a third hose having a specified residence time in the said hose; and allowing the foamed gypsum slurry in the cavity to expand, harden and dry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

February 26, 2022